Citation Nr: 1633269	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  09-41 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to a service connected right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to December 1975 and from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran testified at a videoconference Board hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.

A Board decision in January 2016 denied the Veteran's claim for service connection for degenerative joint disease of the left knee, to include as secondary to a service connected right knee injury.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2016, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  The Board previously reopened and remanded the Veteran's claim in May 2014.

In July 2016, the Veteran submitted a waiver of his right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As above, in May 2014, the Board remanded the claim for further development.  According to the June 2016 JMR, the requested development has not been completed because the June 2014 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) did not fully comply with the May 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds it necessary to remand the claim for further action to ensure compliance with the May 2014 remand directives and the June 2016 JMR.

Specifically, the May 2014 remand instructed the examiner to discuss the Veteran's lay statements, and to assume as credible that the Veteran received in-service treatment for his left knee.  However, the June 2014 examiner repeatedly questioned the credibility of the Veteran's lay evidence, and questioned whether or not the Veteran received left knee treatment in addition to his right knee treatment in-service.  Stegall v. West.  The Board also notes a factual inconsistency with the June 2014 VA examination report.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely."(citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993))).  The June 2014 VA examination report noted that the Veteran had bilateral knee pain in September 1979 without further complaints.  However, as the Board noted in the January 2014 decision to reopen, records from December 1980, September 1981, June 1982, January 1984, and March 1986 all showed complaints of bilateral knee pain.  Thus, an opinion which is premised on a correct factual predicate is also required.  

The Veteran has asserted that his left knee disability has been impacted by his right knee disability.  A secondary nexus opinion should also be obtained. See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (when determining service connection, all theories of entitlement, direct and secondary, must be considered.).

Finally, evidence suggests that the Veteran may have had a preexisting left knee disability prior to entering service.  Significantly, a June 2014 VA examiner noted that the Veteran had a diagnosis of Osgood Schlatter Disease and indicated that Osgood Schlatter only forms during adolescence and that the Veteran had completed adolescence before he entered service, based on his age at enlistment.  Thus, the examination should also include opinions as to whether the Veteran clearly and unmistakably had a preexisting left knee injury, and if so whether the disability was aggravated by service. 38 U.S.C.A. §1111 (West 2014); 38 C.F.R. §, 3.306 (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the June 2014 knee and lower leg conditions DBQ.  The file must be provided to and reviewed by the examiner.

The examiner should clearly identify all clinical diagnoses affecting the Veteran's left knee.  Then, the examiner is asked to provide an opinion addressing the following questions: 

(1) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed condition involving the left knee, had its onset in service or is otherwise related to any injury or event during the Veteran's period of service, to include clinical visits during military service for the treatment of left knee pain? 

(2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is the cause of any currently diagnosed left knee disability?

(3) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability caused a worsening of any currently diagnosed left knee disability, beyond the normal progress of that disease?

(4) Is it clear and unmistakable that the Veteran had a left knee disability, to include Osgood Schlatter prior to entering service?  Please state the diagnosis or diagnoses for any such left knee disability that is found to exist.

 (5) If the answer to "(4)" is yes, is it clear and unmistakable that the Veteran's pre-existing left knee disability WAS NOT aggravated (permanently worsened) during or as a result of service? 

(6) If there was aggravation (a permanent worsening) of the Veteran's pre-existing left knee disability during or as a result of service, it is clear and unmistakable that such aggravation was due to the natural progression of that disorder?

The examiner must assume the Veteran's testimony that he sought treatment for left knee pain in-service is credible.  The examiner should also discuss the records from December 1980, September 1981, June 1982, January 1984, and March 1986 which all showed complaints of bilateral knee pain.

The term "clear and unmistakable" means that the medical evidence cannot be misinterpreted and misunderstood, i.e., the medical evidence is undebatable. 

The term "is as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should set forth a fully articulated rationale for all opinions. 

2.  Thereafter, readjudicate the Veteran's claim for service connection.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




